Order entered January 2, 2018




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-17-00848-CV

                   IN THE INTEREST OF R.S., A.S., AND L.S., CHILDREN

                        On Appeal from the 254th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-13-09274

                                           ORDER
        Before the Court is appellant and appellee’s December 19, 2017 joint motion to extend

briefing deadlines. We GRANT the motion. Appellant’s brief shall be filed within thirty days

after the supplemental clerk’s record is filed. Appellee’s brief shall be filed within thirty days

after appellant’s brief is filed.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE